                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                     MAGISTRATE JUDGE SCOTT T. VARHOLAK

Courtroom Deputy: Monique Ortiz           FTR - Reporter Deck - Courtroom A402
Date: March 5, 2019                       Alfred A Arraj United States Courthouse




Civil Action No. 18-cv-03322-STV

Parties:                                         Counsel:

CLIFFORD L. EDWARDS                              Marwan Daher

       Plaintiff,

v.

BC SERVICES, INC.                                Irvin Borenstein

       Defendant.


                       COURTROOM MINUTES/MINUTE ORDER

TELEPHONE RULE 16(b) SCHEDULING CONFERENCE
Court in session: 9:35 a.m.
Court calls case. Appearance of counsel.

The following will confirm the actions taken and dates set at the scheduling
conference held this date:
Deadline for Joinder of Parties/Amendment of Pleadings: May 7, 2019
Discovery cut-off: August 29, 2019
Dispositive Motions Deadline: October 4, 2019
Parties shall designate experts on or before June 3, 2019.
Parties shall designate rebuttal experts on or before June 17, 2019.
Each side shall be limited to two (2) experts, including rebuttal experts, absent further
leave of court.
Each side shall be limited to two (2) depositions including experts, absent further leave of
court.
Each side shall be limited to twenty-five (25) interrogatories, twenty-five (25) requests for
production and twenty-five (25) requests for admissions, absent further leave of Court.

Counsel and the parties must notify chambers (303-335-2365) at least 3 business
days in advance of any hearing requiring presentation of documentary evidence, so
that the courtroom can be equipped with the appropriate electronic technology.

No STATUS CONFERENCE is set at this time. If the Court determines one is
necessary, one will be set by Minute Order. The parties may request a status
conference by contacting Chambers (303) 335-2365, preferably as a joint conference
call, and request that one be set.

FINAL PRETRIAL is set for Deember 10, 2019 at 9:30 a.m.before Magistrate Judge
Scott T. Varholak. Final Pretrial Order is due no later than seven (7) days before the
Final Pretrial Conference. (See the court’s website www.cod.uscourts.gov for
Instructions for Preparation and Submission). In accordance with FED.R.Civ.P. 16(d),
the conference shall be attended by at least one of the attorneys who will conduct the
trial for each of the parties and by any unrepresented parties.

TRIAL/TRIAL PREPARATION CONFERENCE will be set a a later date by Magistrate
Judge Varholak. Parties anticipate a 1-2 day jury trial.

Court advises counsel to review its practice standards especially with regard to
resolving discovery disputes. Counsel shall call the Court by joint conference call for
hearings regarding unresolved discovery disputes prior to filing any discovery motions.


!      Scheduling Order is signed and entered with interlineations on March 5, 2019.


HEARING CONCLUDED.
Court in recess: 9:36 a.m.
Total In-Court Time: 00:01


To order a transcript of this proceeding, contact Patterson Transcription Company at
(303)755-4536 OR AB Court Reporting & Video, Inc. at (303)629-8534




                                             2
